NO.
12-06-00169-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
LEON BRADFORD, JR.,    §          APPEAL
FROM THE 241ST
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Appellant
pleaded guilty to the offense of use or possession of identifying
information.  The trial court assessed
punishment at imprisonment for two years. 
We have received the trial court’s certification showing that this is a
plea bargain case and that Appellant waived his right to appeal.  See Tex.
R. App. P. 25.2(c)(3)(B). 
Accordingly, the appeal is dismissed for want of
jurisdiction.
Opinion delivered May 24,
2006.
Panel consisted of Worthen, C.J., Griffith, J., and
DeVasto, J.
 
 
 
 
 
 
(DO NOT PUBLISH)